[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION TO SUBSTITUTE BOND (#106)
Defendants moved to substitute a bond secured by certain properties in Wallingford in lieu of the present attachment of real estate and garnishment of bank accounts. Connecticut General Statutes 52-304 allows such substitution of other property which has "an equal or greater net equity value than the amount secured by such attachment."
Defendants offered properties owned by Fairfield Associates II, Fairfield Associates III and Fairfield Associates IV. No evidence of the current market value of the property owned by Fairfield Associates II was offered. The building was described as similar to other buildings in the office park owned by Fairfield Associates III and IV and appraised by Thomas Morrow.
Defendants offered no direct evidence of the warrant fair market value of the properties of Fairfield III and IV. Appraiser Thomas Morrow found the fair market value of those properties totalled $8,400,000.00 as of April 1, 1990. He refused to give an opinion as to current market value without reworking the figures. He testified that the current market value (as of July 17, 1990) would be less than $8,400,000.00 but "pretty close" to that figure.
The court cannot speculate as to what lesser but "pretty close" sum would represent current market value. Even a small percentage drop in the market value would amount to hundreds of thousands of dollars. Without a figure for current market value, net equity value cannot be determined.
For these reasons, the motion is denied without prejudice.
E. EUGENE SPEAR, JUDGE